DETAILED ACTION
Allowable Subject Matter
1.    Claims 1,2,4-7 and 9-16 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1,6, and 13, which include,
a panum's area measurement method having  projecting a first parallax image of a spatial object to the left eye of a user under test and projecting a second parallax image of the spatial object to the right eye of the user under test and  the first parallax image and   a first homologous point and the second parallax image comprising a second homologous point and  adjusting a horizontal parallax amount between the first homologous point and the second homologous point until the user under test observes the spatial object producing a ghost and  acquiring a parallax amount parameter Δne; calculating a horizontal physical spacing Ax between the first homologous point and the second homologous point based on the parallax amount parameter Δn,; and calculating a panum's area range (p,,, p,,,) of the user under test based on the horizontal physical spacing Δx;  and  the acquiring a. parallax amount parameter Δnein  comprises
adjusting the horizontal parallax amount towards a positive parallax amount, acquiring an in: screen parallax amount parameter Δnein. and determining an. in-screen horizontal physical spacing Δxm ; adjusting the horizontal parallax amount towards a negative parallax amount, acquiring an. out-screen parallax amount parameter Δneout and determining an out-screen horizontal physical spacing Δxout and determining the panum's area range ( µin ,  µout) based on the. in-screen horizontal physical spacing  Δxin and the out-screen horizontal physical spacing and the out-screen horizontal physical spacing Δxout.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/23/2022